DETAILED ACTION

Summary
The present application is being examined under the pre-AIA  first to invent provisions.
The Applicant arguments and claim amendments received on October 6, 2021 are entered into the file. Currently, claims 1-33, 35, 47-48, and 50 are cancelled, claims 34 and 49 are amended, and claims 53-57 are new; resulting in claims 34, 36-46, 49, and 51-57 pending for examination.

Examiner Note
Applicant is advised that should claim 37 be found allowable, claims 44 and 46 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight different in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate thereof. See MPEP 608.01(m).
Similarly, if claim 56 is found allowable, claim 57 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-54 and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation “an immersion step in which insulating base fibers …” in line 3. The limitation is indefinite because it is not clear whether the “insulating base fibers” are the same base fibers as recited in claim 34 further limited to be insulating, or if they are a new set of base fibers. For the purposes of examination “insulating base fibers” will be interpreted as further limiting the base fibers in claim 34.
Claim 53 recites the limitation “a conductive polymer” in line 5. Claim 34, from which claim 53 depends, also recites “a conductive polymer” in line 2. The limitation in claim 53 is indefinite because it is unclear whether the conductive polymer in line 5 refers to the conductive polymer in claim 34, or if the limitation further limits claim 34 to include a second conductive polymer. For the purposes of examination the conductive polymer in claim 53 will be interpreted as having antecedent basis to the conductive polymer in claim 34.
Claim 54 recites the limitation “an immersion step in which insulating base fibers …” in line 3. The limitation is indefinite because it is not clear whether the “insulating base fibers” are the same base fibers as recited in claim 34 further limited to be insulating, or if they are a new set of base fibers. For the purposes of examination “insulating base fibers” will be interpreted as further limiting the base fibers in claim 34.
Claim 54 recites the limitation “a conductive polymer” in line 5. Claim 34, from which claim 54 depends, also recites “a conductive polymer” in line 2. The limitation in claim 54 is indefinite because it is unclear whether the conductive polymer in line 5 refers to the conductive 
Claims 56 and 57 are indefinite because it is unclear what the limitations of the claims are. Both claims state they are “similar” to claim 53 except that it depends on claim 49. It is unclear how the limitations are “similar” and how they are different to that of claim 53. Additionally, it appears the claim 57 is a duplicate of claim 56, and further limits claim 56 without depending from claim 56.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 

Claims 34, 36, 42, 45, 49, 51, and 53-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinlen (US 6228492)1 in view of Sharma (US 2007/0089800)1,3 and Okuzaki (JP 2011-001391)1,2,3 and Irwin (“Conductive Polymer-Coated Threads as Electrical Interconnects in e-Textiles”).
With respect to claims 34, 45, and 49, Kinlen teaches fibers containing intrinsically conductive polymers (ICP) (col. 1, lines 6-8). The ICP-containing fiber may be prepared by coating at least one of the filaments (base fibers) extruded during a fiber spinning process to form a filament bundle which is processes into the ICP-containing fiber (col. 4, lines 36-42). Preferably the coating formulation is applied to filaments (base fiber) that are not completely solidified to provide improved adherence of the ICP to the filament (adheres to the base fibers) (col. 5, lines 27-30). The fiber-forming polymer may be a polyamide, a polyester, an acrylic, or derivatives thereof (col. 3, lines 28-35). The coating formulation may also contain a binder material to enhance adherence of the ICP to the polymer filament (base fiber) (col. 8, lines 49-51). The coating step is preferably performed in such a manner that when filaments (base fibers) base fibers) and processing them together to form a fiber in which one ICP-coated region on one filament (base fiber) overlaps the ICP-coated region on an immediately adjacent filament (base fiber) as shown in FIG. 2 (col. 10, lines 57-63).
Since the coating may include ICP and a binder to enhance adherence to the filament (base fiber) and the coated filaments (base fibers) are bundled and formed into a fiber such that the entire length of the fiber contains ICP, the ICP bonds the filaments (base fibers) to each other. As described in the description of FIG. 1A, the filaments (base fibers) are merged into a fiber immediately after coating (col. 3, line 63 – col. 4, line 3).
Kinlen is silent as to the base fibers being straight fibers or twisted fibers.
Sharma teaches an electrically conductive yarn that is used to form integrated electrically conductive infrastructure for transmitting electrical signals into a fabric structure (paragraph [0011]). The yarn may bet twisted or untwisted (straight) (paragraph [0185]). Specific examples of “yarn” include fibers (paragraph [0185]).
Since both Kinlen and Sharma teach electrically conductive fibers, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the fibers of Kinlen, which comprise the filaments (base fibers), to be either twisted or untwisted (straight) because Sharma teaches that these are known fiber structures for electrically conductive fibers.
Kinlen in view of Sharma is silent as to the conductor containing glycerol, sorbitol, polyethylene glycol-polypropylene glycol copolymer, sphingosine, or phosphatidylcholine as an additive in a concentration of 0.1 to 50 wt% in the conductor.
Okuzaki teaches a conductive polymer material that can be rapidly and repeatedly expanded, contracted, and deformed in a gas such as air by an external stimulus in a normal indoor humidity environment (paragraph [0008]). In the conductive polymer material it is preferable to add ethylene glycol (paragraph [0013]). By adding ethylene glycol the conductivity of the polymer film can be remarkably improved (paragraph [0013]). It is preferable to add ethylene glycol at a weight ratio of 3 to 20 wt% with respect to the PEDOT/PSS solution (paragraph [0013]).
Since both Kinlen in view of Sharma, Okuzaki teach conductive polymers, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ICP of Kinlen in view of Sharma to include ethylene glycol in an amount of 3 to 20 wt% of the ICP, in order to improve the conductivity of the coating.
Kinlen in view of Sharma and Okuzaki is silent as to the conductor containing glycerol, sorbitol, polyethylene glycol-polypropylene glycol copolymer, sphingosine, or phosphatidylcholine as an additive.
Irwin teaches a fiber coated with a conductive polymer where the conductive polymer interpenetrates the fiber matrix to form a robust product with a high volume of conductive material (Introduction). Poly(3,4-ethylenedioxythiopene):poly(styrenesulfonate) (PEDOT:PSS) was deposited onto silk fibers from an ethylene glycol solution (Introduction). PEDOT is a well-known and well-studied intrinsically conductive polymer (ICP) (Introduction). It was discovered that when high boiling point, protic solvents such as glycerol or ethylene glycol are added to PEDOT:PSS emulsions conductivities reaches 1000 S/cm (Discussion).
Since both Kinlen in view of Sharma and Okuzaki teach fibers comprising an ICP and ethylene glycol to increase conductivity, it would have been obvious to one of ordinary skill in 

With respect to claim 36, Kinlen in view of Sharma, Okuzaki, and Irwin teaches all the limitations of claim 34 above. As can be seen in FIGs. 2A, 3A, 4A, and 5A, Kinlen further teaches the ICP coats the circumference of the filaments (base fiber) (col. 4, lines 4-32). Kinlen also teaches that at least about 90% of the surface area of the filament (base fiber) is coated (col. 10, line 22-26), which would necessarily cover “a circumference”.

With respect to claims 42 and 51, Kinlen in view of Sharma, Okuzaki, and Irwin teaches all the limitations of claim 34 and 49 above.
Kinlen silent as an insulating layer being further arranged on a circumference of the filaments (base fibers).
Sharma teaches several fiber-based conductors, including solid conductors (FIGs. 1A-1D), partitioned conductors (FIGs. 1E-1F and 1I-1K), conductors with coatings (FIGs. 1G, 1H, 1L), combinations (FIGs, 1K-1N), and bundled strands (FIGs. 1O-1P) (paragraphs [0194]-[0196]). Some fibers are doped (paragraph [0190]) and others are coated in metallic conductor layers, additional conductive layers, and/or insulating layers (paragraphs [0191]-[0193]). Suitable materials include conductive carbon (paragraph [0202]), intrinsically conductive polymers (paragraph [0196]), conductive metals (paragraph [0191]), and insulting plastics (paragraph [0191]). Sharma teaches that each of these configurations is equivalent for fiber-
Since both Kinlen and Sharma teach fiber based conductors which may include ICP, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filament (base fibers) of Kinlen to include an insulating coating in order to enable use of the conductive fiber in garment and/or fabric structures to carry information from the sensors to the data transfer location and/or monitoring unit.

Claims 53-54 and 56-57, Kinlen in view of Sharma, Okuzaki, and Irwin teaches all the limitations of claim 34 above. The limitation in claims 53-54 and 56-57 are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kinlen in view of Sharma, Okuzaki, and Irwin discloses the structure claimed in claim 34. As can be seen in FIG. 1A the filaments of Kinlen are merged into a threadline (thread-like fiber bundle) (FIG. 1A). The fiber-forming polymer of the filaments (base fiber) may be a polyamide, a polyester, an acrylic, or derivatives thereof (col. 3, lines 28-35). According to paragraphs [0219]-[0220] of the instant specification those are suitable materials for use as the base fiber. Therefore, it is reasonable to presume that Kinlen also teaches an insulating base fiber.

With respect to claim 55, Kinlen in view of Sharma, Okuzaki, and Irwin teaches all the limitations of claim 34 above. Kinlen further teaches the coating formulation (conductor) may also comprise a film-forming nonconductive polymer such as acrylic polymers (col. 8, lines 36-48). The coating (conductor) may also include a conductivity enhancing agent such as an ionic surfactant (surface active agent) (col. 9, lines 54-64). Additionally, a polar organic solvent such as alcohol may be used in the coating (conductor) as a conductivity-enhancing agent (col. 11, lines 27-45).

Claims 37-39, 44, and 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinlen (US 6228492)4 in view of Sharma (US 2007/0089800)1,3, Okuzaki (JP 2011-001391)1,5,6, and Irwin (“Conductive Polymer-Coated Threads as Electrical Interconnects in e-Textiles”) as applied to claim 34 above, and further in view of Sotzing (US 2010/0245971)1,3.
With respect to claim 37, 44, and 46, Kinlen in view of Sharma, Okuzaki, and Irwin teaches all the limitations of claim 34 above.
Kinlen in view of Sharma, Okuzaki, and Irwin is silent as to the interior of the filaments (base fibers) being impregnated with the ICP.
Sotzing teaches flexible electrodes comprising flexible, electrically conductive fiber coated with an electrochromic polymer (paragraph [0024]). The fiber may be a natural or synthetic polymer that has been rendered electrically conductive by coating with an electrically 
Since both Kinlen in view of Sharma, Okuzaki, and Irwin and Sotzing teach modifying synthetic fibers such as polyamide and polyacrylic fibers with conductive polymer, it would have been obvious to one of ordinary skill in the art to impregnate the filaments (base fibers) of Kinlen in view of Sharma, Okuzaki, and Irwin with the ICP rather than coat them, because Sotzing teaches that both coating and impregnating non-conductive fibers/fabrics makes the non-conductive material conductive. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

With respect to claim 38, Kinlen in view of Sharma, Okuzaki, and Irwin teaches all the limitations of claim 34 above.
Kinlen is silent as to metal or carbon coating a circumference of the filaments (base fibers).
Sharma teaches several fiber-based conductors, including solid conductors (FIGs. 1A-1D), partitioned conductors (FIGs. 1E-1F and 1I-1K), conductors with coatings (FIGs. 1G, 1H, 1L), combinations (FIGs, 1K-1N), and bundled strands (FIGs. 1O-1P) (paragraphs [0194]-[0196]). Some fibers are doped (paragraph [0190]) and others are coated in metallic conductor layers, additional conductive layers, and/or insulating layers (paragraphs [0191]-[0193]). 
Since both Kinlen and Sharma teach fiber based conductors which may include ICP, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filament of Kinlen to include a metal or carbon coating and then a conductor coating because Sharma teaches this is appropriate layering for a conductive fiber (see FIG. 1H and paragraph [0195]) and would yield predictable results (i.e., a conductive fiber). See MPEP 2143.
Kinlen in view of Sharma, Okuzaki, and Irwin is silent as to the interior of the filaments (base fibers) being impregnated with the ICP and the filaments (base fibers) having an outer coating of the ICP.
Sotzing teaches flexible electrodes comprising flexible, electrically conductive fiber coated with an electrochromic polymer (paragraph [0024]). The fiber may be a natural or synthetic polymer that has been rendered electrically conductive by coating with an electrically conductive material or impregnating with electrically conductive particles (paragraph [0007]). Electrically conductive fibers formed from non-conductive fibers that have been rendered electrically conductive can be used (paragraph [0033]). Exemplarily non-conductive fibers include polyamide, polyacrylic, and polyurethane. The non-conductive fibers may be coated with an electrically conductive polymer (paragraph [0035]). The electrically conductive particles may be any of the organic polymers described above (paragraph [0057]). 
Since both Kinlen in view of Sharma, Okuzaki, and Irwin and Sotzing teach modifying synthetic fibers such as polyamide and polyacrylic fibers with conductive polymer, it would have been obvious to one of ordinary skill in the art at the time of the invention to impregnate and/or coat the filaments (base fibers) of Kinlen with the ICP because Sotzing teaches that both coating and impregnating non-conductive fibers/fabrics makes the non-conductive material conductive. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). Additionally, to one of ordinary skill in the art, it would have been obvious to try impregnating the filaments (base fibers) with the ICP, coating the filaments (base fibers) with ICP, or both, in order to determine which provides the desired conductivity. See MPEP 2143.

With respect to claim 39, Kinlen in view of Sharma, Okuzaki, Irwin, and Sotzing, teaches all the limitations of claim 38 above. Sharma further teaches copper coated, silver coated, and copper/silver coated conductive yarns are commercially available and usable in the invention (paragraph [0202] including table). It would have been obvious to one of ordinary skill in the art at the time of the invention to have used copper coated, silver coated, or copper and silver coated filaments for the reasons presented with respect to claim 38 above.




Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinlen (US 6228492)7 in view of Sharma (US 2007/0089800)1,3, Okuzaki (JP 2011-001391)1,8,9, Irwin (“Conductive Polymer-Coated Threads as Electrical Interconnects in e-Textiles”), and Sotzing (US 2010/0245971)1,3 as applied to claim 38 above, and further in view of Fugetsu (US 2011/0151254)1.
With respect to claim 40, Kinlen in view of Sharma, Okuzaki, Irwin, and Sotzing teaches all the limitations of claim 38 above.
Kinlen in view of Sharma, Okuzaki, Irwin, and Sotzing is silent as to the coating comprising carbon.
Fugetsu teaches electro-conductive fibers with carbon nanotubes adhered thereto and an electro-conductive yarn containing the electro-conductive fibers (paragraph [0001]). The electro-conductive fibers comprise carbon nanotubes which are homogeneously and firmly (or strongly) adhered (or bonded or attached) to an almost whole surface of fibers and which has an electro-conductivity and a softness (paragraph [0021]). The synthetic fiber may be formed from a polyester resin, a polyamide resin, or an acrylic polymer (paragraph [0041]).
Since both Kinlen in view of Sharma, Okuzaki, Irwin, and Sotzing teach electroconductive fibers comprising coated polyester, polyamide, or polyacrylic fibers and the use of carbon as a conductor, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the conductive coating of Kinlen in view of Sharma, Okuzaki, Irwin, and Sotzing to be the conductive carbon nanofiber coating of Fugetsu, because Fugetsu teaches the coating is conductive and the substitution would provide predictable results . 

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinlen (US 6228492)10 in view of Sharma (US 2007/0089800)1,3, Okuzaki (JP 2011-001391)1,11,12, Irwin (“Conductive Polymer-Coated Threads as Electrical Interconnects in e-Textiles”), and Sotzing (US 2010/0245971)1,3 as applied to claim 38 above, and further in view of Tsunashima (US 2004/0053049)1.
With respect to claim 41, Kinlen in view of Sharma, Okuzaki, Irwin, and Sotzing teaches all the limitations of claim 38 above.
Kinlen in view of Sharma, Okuzaki, Irwin, and Sotzing is silent as to the metal being gold.
Tsunashima teaches metal coated fiber with excellent adhesion of the metal coating provided on the fiber and excellent durability under heating (paragraph [0002]). Specifically, Tsunashima teaches a metal coated fiber comprising a metal coating provided on the surface of either one or two or more synthetic fibers such as nylon based fibers or polyester fibers (paragraph [0002]). The metal coating is a conductive metal formed from silver, gold, platinum, copper, nickel, tin, zinc, palladium, or a mixture or alloy thereof (paragraph [0012]).
Since both Kinlen in view of Sharma, Okuzaki, Irwin, and Sotzing and Tsunashima teach nylon or polyester fibers coated with a conductive metal coating such as silver or copper, it would have been obvious to one of ordinary skill in the art at the time of the invention to use any .

Claims 43 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinlen (US 6228492)13 in view of Sharma (US 2007/0089800)1,3, Okuzaki (JP 2011-001391)1,14,15, and Irwin (“Conductive Polymer-Coated Threads as Electrical Interconnects in e-Textiles”) as applied to claims 42 and 51 above, and further in view of Koziol (US 2014/0231118)1,16.
With respect to claims 43 and 52, Kinlen in view of Sharma, Okuzaki, and Irwin teaches all the limitations of claims 42 and 51 above. Sharma further teaches the insulation can be polyethylene or polyvinyl chloride (paragraphs [0191], [0193]).
Kinlen in view of Sharma, Okuzaki, and Irwin is silent as to the insulation being made of polytetrafluoroethylene or silicone resin.
Koziol teaches electrical conductors comprising electrical conducting fibers and in particular methods of insulating electrically conductive fibers (paragraph [0001]). Suitable polymers for use as the insulating material include low density polyethylene, high density polyethylene, ultra high molecular weight polyethylene, polyvinyl chloride, and silicone, among others (paragraphs [0094]-[0097]).
Since both Kinlen in view of Sharma, Okuzaki, and Irwin and Koziol teach electrically conductive fibers comprising insulators which comprise polyethylene and polyvinyl chloride, it would have been obvious to one of ordinary skill in the art at the time of the invention to use any of the insulators disclosed by Koziol, including silicone, because Koziol teaches the aforementioned materials are all suitable for insulating electrically conductive fibers and the substitution would provide predictable results (i.e., an insulated conductive fiber). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Response to Arguments
Response – Claim Objections
The objection to the claims due to informalities is overcome by Applicant’s amendments to the claims in the response received on October 6, 2021.

Response – Claim Rejections 35 USC §112
The rejections of claims 44 and 49-52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed October 6, 2021.



Response – Claim Rejections 35 USC §102 and 103
The rejections of claims 34, 36, 45, and 49 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kinlen (US 6228492) have been withdrawn in light of the amendments to the claims filed October 6, 2021.
Applicant’s arguments with respect to claims 34, 36-46, 49, and 51-52 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Kinlen (US 6228492) not teaching the new claim amendments, specifically the newly added structural feature wherein the base fibers are straight fibers, the conductor contains glycerol, sorbitol, polyethylene glycol-polypropylene glycol copolymer, spingosine, or phosphatidylcholine as an additive, and a concentration of the additive in the conductor is 0.1 to 50 wt%. The newly added references Sharma (US 2007/0089800), Okuzaki (JP 2011-001391) , and Irwin (“Conductive Polymer-Coated Threads as Electrical Interconnects in e-Textiles”) are used in combination with Kinlen to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.

Response – Double Patenting
The rejections of claims 34-52 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No. 10,153,065 is overcome by the amendments to the claims filed October 6, 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Machine translation used as reference
        3 Cited in IDS
        4 Previously presented
        5 Machine translation used as reference
        6 Cited in IDS
        7 Previously presented
        8 Machine translation used as reference
        9 Cited in IDS
        10 Previously presented
        11 Machine translation used as reference
        12 Cited in IDS
        13 Previously presented
        14 Machine translation used as reference
        15 Cited in IDS
        16 Foreign priority to September 27, 2011